            Case 1:20-cv-02932-AT Document 91 Filed 03/22/21 Page 1 of 1



                              UNITED STATES DISTRICT COUR                                    3/22/2021
                             SOUTHERN DISTRICT OF NEW YO

SUAAD YAFAI; HELMI                                 Case No.: 20-CV-2932 (AT)
MOHAMMED ALQUTAIBI; S.A.,

                       Plaintiffs,                 ORDER GRANTING PLAINTIFFS’
                                                   MOTION FOR LEAVE TO FILE
                       vs.                         EXHIBITS TO THE AMENDED
                                                   COMPLAINT UNDER SEAL
U.S. DEPARTMENT OF STATE; ANTONY
J. BLINKEN, Secretary of State; JOHN DOE
(A.K.A. OFFICER “BAYOUMI”),
Immigration Service Officer; ROBERT
MOLLE, Senior Immigration Service Officer;
JOSEPH ANDREWS, Special Agent of the
Federal Bureau of Investigation; JOHN DOE
2, Language Specialist, U.S. Citizenship and
Immigration Services; JOHN DOE 3, Senior
Immigration Service Officer, UNITED
STATES,

                       Defendants.

      ORDER GRANTING PLAINTIFFS’ MOTION FOR LEAVE TO FILE EXHIBITS
                TO THE AMENDED COMPLAINT UNDER SEAL

TO ALL PARTIES AND ATTORNEYS OF RECORD:

        The Court, having made a finding that the exhibits to the Amended Complaint contain

sensitive information, including identifying information containing minors, and good cause

exists to file the exhibits under seal, hereby ORDERS the exhibits to the Amended Complaint be

filed under seal.

        SO ORDERED.



 Dated: March 22, 2021
        New York, New York
